     Case 2:16-cv-06599-SJO-FFM Document 53 Filed 04/01/19 Page 1 of 3 Page ID #:613



 1    Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
 2    MANNING LAW, APC
      4667 MacArthur Blvd., Suite 150
 3    Newport Beach, CA 92660
 4    Office: (949) 200-8755
      ADAPracticeGroup@manninglawoffice.com
 5

 6    Attorneys for Defendant
      GUILLERMO ROBLES
 7

 8                                     UNITED STATES DISTRICT COURT
 9                                    CENTRAL DISTRICT OF CALIFORNIA
10

11
       GUILLERMO ROBLES, an                        Case No.: 2:16-cv-06599-SJO-FFM
12

13     individual,                                 JOINT STATUS REPORT
14                       Plaintiff,
                                                   Date: April 15, 2019
15     v.                                          Time: 8:30 a.m.
16
       DOMINO’S PIZZA LLC, a limited               Hon. S. James Otero
17
       liability corporation,
18

19
                              Defendant.
20
21
              NOW COME Plaintiff GUILLERMO ROBLES (“Plaintiff”) and Defendant
22
      DOMINO’S PIZZA LLC (“Defendant”) (collectively referred to as “the Parties”),
23
      by and through the undersigned counsel and hereby respectfully submit the instant
24
      Joint Status Report.
25
              On March 4, 2019, Defendant applied to the Supreme Court of the United
26
      States for an extension of time within which to file a petition for a writ of certiorari
27
      to review the Ninth Circuit Court of Appeals’ judgment in this case. On March 12,
28


      SMRH:489975649.1                              -1-
     Case 2:16-cv-06599-SJO-FFM Document 53 Filed 04/01/19 Page 2 of 3 Page ID #:614



 1
      2019, the Supreme Court extended time within which to file a petition for writ of
 2
      certiorari to June 14, 2019. Plaintiff will oppose the certiorari petition.
 3
               The Parties intend to conduct discovery pending the outcome of a writ of
 4
      certiorari that has not yet been submitted to the United States Supreme Court.
 5
      Defendant has answered and there are no pending motions.
 6
               The Parties submit a proposed schedule of pretrial dates:
 7

 8                                                                  Plaintiff’s
                                                             Days Request       Defendant’s Court
 9    Matter                                  Time           before (Insert
                                                              trial specific    Request     Order
10                                                                  date)

11    Trial date (jury) (court)                 9:00 a.m.              3/24/2020   3/24/2020
      Estimated length: 4 days
12
      Final Pretrial Conference; Discuss
13    Previously-Filed Motions in Limine;
      File Agreed-Upon Set of Jury
14    Instructions and Verdict Forms and
      Joint Statement re Dispute
15    Instructions and Verdict Forms; File     9:00 a.m.      -8       3/16/2020   3/16/2020
      Proposed Voir Dire Questions and
16    Agreed-To Statement of Case; File
      Witness List, Exhibit List, and Trial
17    Brief

18    Last day for hearing motions                            -45       2/9/2020   2/9/2020
19    Discovery cut-off                                       -90   12/20/2019 12/20/2019
20
           ADDITIONAL MATTERS TO BE DETERMINED AT SCHEDULING CONFERENCE
21
      L.R. 16-14 Settlement Choice: (1) CT/USMJ (2) Atty (3) Outside ADR (4) Trial Court
22

23      Last day to conduct                    3 weeks
        Settlement                            prior to       2/3/2020
24      Conference                            pretrial
25                                            conference
        Last day to amend                      Within 30     2/17/20         Already
26      pleadings or add                      days from                      passed per
        parties                               scheduling                     Dkt. 26.
27
                                              conference
28


      SMRH:489975649.1                                 -2-
     Case 2:16-cv-06599-SJO-FFM Document 53 Filed 04/01/19 Page 3 of 3 Page ID #:615



 1    Dated: April 1, 2019            MANNING LAW, APC
 2
                                         By: /s/ Joseph R. Manning Jr.
 3
                                            Joseph R. Manning Jr.
 4                                           Attorneys for Plaintiff
 5     Dated: April 1, 2019
 6                                       By: /s/ Bradley J. Leimkuhler
 7                                           Bradley J Leimkuhler
                                            Attorneys for Defendant,
 8

 9

10

11

12

13                       Certification Pursuant to Local Rule 5-4.3.4(a)(2)(i)
14            Pursuant to Local Rule 5-4.3.4(a)(2)(i), I, Joseph R. Manning, Jr., hereby do
      attest that all signatories listed, and on whose behalf the filing is submitted, concur
15    in the filing’s content and have authorized the filing.
16

17
      Dated: April 1, 2019               MANNING LAW, APC
18

19                                       By: /s/ Joseph R. Manning Jr.
20
                                            Joseph R. Manning Jr.
                                            Attorneys for Plaintiff
21

22

23

24

25

26
27

28


      SMRH:489975649.1                            -3-
